DETAILED ACTION
Remarks
Applicant presents a request for continued examination filed on 29 July 2022 in response to the 4 May 2022 final Office action (the “Previous Action”).
With the request, Applicant amends claims 1, 9 and 17 and adds new claims 21, 22 and 23.
Claims 1, 3-9, 11-17 and 19-23 remain pending. Claims 1, 9 and 17 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Jul 2022 has been entered.
37 C.F.R. § 1.121
Applicant’s claim listing is not compliant with 37 C.F.R. § 1.121, which requires deleted subject matter to be indicated via strike through or double-bracketing and added language to be indicated by underlining. In particular, the:
	determine a third set of resources, wherein the third set of resources comprises one or more additional resources required by the first code test environment to execute the code test execution request;
	transmit control signals configured to cause one or more computing devices associated with the second code test environment to display a request for the one or more additional resources from the first code test environment;
	electronically receive, from the one or more computing devices associated with the second code test environment, the one or more additional resources

language previously appearing in claim 17 now appears in the claim twice, once crossed out as deleted and once without any markup. The
	initiate an execution of the code test execution request on the first code test environment using the repackaged first set of resources 

language appears twice in claim 17 as well, each time with the “using the repackaged first set of resources” language underlined as added with the rest shown without any markup.
The claims are nonetheless examined in the interests of compact prosecution. The first language cited above will be construed as deleted from the claim (see claim 23) and the second language cited above will be treated as only occurring once in the claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant argues with respect to all claims that the cited references do not teach the newly amended features of the independent claims. (Remarks, p. 13 par. 2).
Examiner respectfully disagrees for the reasons set forth in the rejections below. Note that in the examiner’s view, a new set of resources allocated or brokered is “repackaged” with respect to a previously allocated or brokered set of resources in the sense that a package is merely a set of related items. The previously allocated or brokered resources are one package and a new set of resources is a repackaged set.
Specification
In view of Applicant’s amendments to the specification, the Previous Action’s specification objection is withdrawn.
Claim Objections
In view of Applicant’s amendments to the claims, the Previous Action’s objections to claims 1, 9 and 17 are withdrawn.
Claims 1, 9, 17 and 22 is objected to because of the following informalities: 
Claim 1 refers to the “re-packing request” at p. 3 line 3 of the claim, which appears to be a typographical error that should perhaps read -repackaging request- instead.
Claims 9 and 17 are objected to for the same reasons as claim 1.
Claim 22 refers to “claim 1” at line 1 of the claim, which appears to be a typographical error that should perhaps read –claim 9- instead.
Claim Interpretation
In view of Applicant’s amendments to the claims, no claim limitation is interpreted in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to the claims, the Previous Action’s § 112 rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, the claim refers to “the third set of resources” in the second line of the claim. There is insufficient antecedent basis for these limitations in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the third set of resources” will be interpreted as -a third set of resources-.
	As to claim 6, the claim is dependent on claim 5 and is rejected for the same reasons.
	As to claim 8, the claim also refers to “the third set of resources” without sufficient antecedent basis in the claim and it is also unclear to which previously recited element, if any, this claim is referring. For the purposes of examination, “the third set of resources” in this claim will be interpreted as -a third set of resources- as well.
	As to claims 13 and 14 the claims are indefinite and rejected for the same reasons as claims 5 and 6.
As to claim 16 the claim is indefinite and rejected for the same reasons as claim 8.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim includes the following language:
…in response, transmit control signal configured to cause the one or more computing devices associated with the second code test environment to display a repackaging request for the first set of resources, wherein the re-packing request comprises at least the one or more resource requirements….

There is insufficient support in the originally filed specification for these features. Paragraph [0057] comes the closest but that paragraph merely refers to transmitting control signals to one or more computing devices associated with the second code test environment to re-package the first set of resources. It does not refer to displaying a repackaging request or any request that comprises resource requirements. Examiner was unable to locate any portion of the specification that would support what is claimed.
As to claims 3-8 and 21, the claims are dependent on claim 1 and are rejected for the same reasons.
As to claim 9, the claim includes the same new matter as claim 1 and is rejected for the same reasons,
As to claims 11-16 and 22, the claims are dependent on claim 9 and are rejected for the same reasons.
As to claim 17, the claim includes the same new matter as claim 1 and is rejected for the same reasons.
As to claims 19, 20 and 23, the claims are dependent on claim 17 and are rejected for the same reasons.
Further as to claim 21, the claim refers to a “third set of resources” comprising “one or more additional resources required…to execute the code test execution request.” However, claim 1, from which claim 21 depends, already recites that the re-packaged set of resources “meet” the “one or more resource requirements to execute the code test execution request”. There is no support in the originally filed specification for both re-packaged resources that “meet” the resource requirements and additional resources required to execute the request. Paragraphs [0057-0058] appear the most relevant but those paragraphs do not disclose what is claimed and on the contrary suggest that the re-packaged resources do not meet the requirements. 
	Further as to claims 22 and 23, the claims include the same new matter as claim 21 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15, 17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (US 2018/0329805) (art of record – hereinafter Kurian) in view of Shimizu et al. (US 2009/0313230) (art of record – hereinafter Shimizu) in view of Khandalkar et al. (US 2019/0155715) (art of record – hereinafter Khandalkar) in view of Anonymous, “Program Analysis Tools in Software Engineering “ (art of record – hereinafter Program Analysis Tools) in view of Moore et al. (US 2013/0159376) (art of record – hereinafter Moore).

As to claim 1, Kurian discloses a system for automated resource retrieval based on change detection in a technical environment, (see below and note this preamble is not construed as limiting, see M.P.E.P. § 2111.02(II)) the system comprising: 
at least one non-transitory storage device; (e.g., Kurian, par. [0032]) and
at least one processor coupled to the at least one non-transitory storage device, wherein the at least one processor is configured (e.g., Kurian, par. [0032]) to:
initiate a code environment state monitoring engine on one or more code test environments to monitor one or more states of the one or more code test environments; (e.g., Kurian, par. [0052] discloses the system may receive changes to testing characteristics during the testing of a project. For example, the system may receive changes to the amount of resources necessary in the second stage of testing the project; par. [0051]: step 314 may determine whether a stage of a testing of a project is complete; par. [0045] discloses this collection of steps may be performed, for example, on a server, such as a cloud resource allocation server 104 or cloud server 106 [one or more code test environments]; par. [0037] discloses logic, algorithms, code and/or other instructions for performing the described functions and operations of system 200 [whatever code elements detect the receipt of changes (which must exist) being the state monitoring engine]) 
electronically receive, via the code environment state monitoring engine, an indication of a state change associated with a first code test environment; (see immediately above) wherein the state change comprises at least a change in an internal behavior of the first code test environment; (e.g., Kurian, par. [0052] discloses the system may receive changes to testing characteristics. For example, the system may receive changes to the amount of resources necessary in the second stage of testing the project [use of a particular amount of resources during a particular stage being an internal behavior of the test environment]) a code test execution request received from a second code test environment (e.g., Kurian, Fig. 1 and associated text, par. [0029]: a network user may request a certain allocation of resources for the software project and specify various testing characteristics. For example, a network user may cause desktop computer 108 to specify characteristics such as the number of stages and the amount of resources required for testing during each stage [see figure, computers 108, 112 and 104 being the second code test environment])
electronically receive, from the second code test environment, a first set of resources to execute the code test execution request on the first code test environment; (e.g., Kurian, par. [0019]: implementations of allocation server 104 [second code test environment] allocate shared computing resources for testing projects; par. [0023]: resources provided by cloud server 106 [first code test environment] may act as a shared pool of testing resources)
determine a second set of resources associated with the first code test environment; (e.g., Kurian, Fig. 3 and associated text, par. [0049]: the system may determine whether testing resources can be allocated based on the available resources [resources available after testing has begun (see figure) being a second set of resources]; par. [0042]: embodiments may need to query other systems such as cloud server 106 [first environment] to determine available resources)
determine that the first set of resources and the second set of resources do not meet one or more resource requirements to execute the code test execution request on the first code test environment; (e.g., Kurian, Fig. 3 and associated text, par. [0049]: in step 310, the system may determine whether testing resources can be allocated based on available resources. Once the available resources are determined, the system may compare the available resources against the testing resources specified by the characteristics of the project [part of the request, see above]. If the resources cannot be allocated, flow proceeds to step 320)
electronically receive, from the second code test environment, a repackaged first set of resources, wherein the repackaged first set of resources meet the one or more resource requirements  (e.g., Kurian, par. [0042]: system 200 may request that the allocated resources be increased to accommodate [meet] the new resource requirements [a package being a set of related items, a set of allocated resources is a package of resources and an increased set of allocated resources is a repackaged set of resources]; par. [0019]: embodiments of cloud resource allocation server 104 are capable of facilitating on-demand testing by requesting additional computing resources from other components of system 100, such as server 106 [second environment])
initiate an execution of the code test execution request on the first code test environment using the repackaged first set of resources.  (e.g., Kurian, par. [0003]: testing of the project initiates using the allocated testing resources; par. [0023]: resources provided by cloud server 106 [first code test environment] may act as a shared pool of testing resources that can be allocated to test applications; par. [0014]: a request to allocate testing resources for a project).
Kurian does not explicitly disclose to determine that the state change is associated with a code test execution request received from a second code test environment; wherein the code test execution request comprises at least a dynamic code test execution request, a static code execution request, and a code complexity request, wherein the dynamic code test execution request comprises at least testing a statement coverage, a branch coverage, and a path coverage, wherein the static code test execution request comprises at least a code walkthrough, code inspection and code review; or in response transmit control signals configured to cause one or more computing devices associated with the second code test environment to display a repackaging request for the first set of resources, wherein the re-packing request comprises at least the one or more resource requirements.
However, in an analogous art, Shimizu discloses to:
determine that the state change is associated with a[n] execution request (e.g., Shimizu, par. [0040]: a user issues a job input notification to the job information managing device 3; par. [0041]: job control server device 1 allocates the job to one or more computers; par. [0071]: upon receipt of a state change notification, the DB server device associates the state change notification with any of the job [request] assigned an ID by performing a matching process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state change and code test execution request received from a second code test environment of Kurian by determining that the state change is associated with the execution request, as taught by Shimizu, as Shimizu would provide the advantage of a means of tracking the state of the request. (See Shimizu, par. [0081]).
Further, in analogous art, Khandalkar discloses:
wherein the code test execution request comprises at least a dynamic code test execution request, a code execution request, and a code complexity request, (e.g., Khandalkar, abstract: a code coverage assessment may be used to measure a degree to which the source code of a program is executed; par. [0036]: while the request is a request for a code coverage assessment [dynamic code execution request], the request can be a request for a number of different types of code quality assessments, such as a request for a code duplication assessment, a request for code errors detection assessment, a lines of code (LOC) assessment, a cyclomatic complexity assessment [code complexity request] and/or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code test execution request of Kurian by incorporating a code test execution request comprising various types of tests, as taught by Khandalkar, as Khandalkar would provide the advantage of means of performing multiple assessments of the code. (See Khandalkar, par. [0036]).
Further still, in an analogous art, Program Analysis Tools discloses:
a static code test execution request (e.g., Program Analysis Tools, p. 1 Sec. 1: static program analysis tool is a program analysis tool that evaluates characteristics of a software product without executing it [running the tool necessarily involving a request, the same logic applies to the limitations below]) wherein the dynamic code test execution request comprises at least testing a statement coverage, a branch coverage, and a path coverage, (e.g., Program Analysis Tools, p. 1 Sec. 2: dynamic analysis tool is a program analysis tool that requires the program to be executed. Post execution dynamic analysis report may provide data in extent statement, branch and path coverage achieved) wherein the static code test execution request comprises at least a code walkthrough, code inspection and code review; (e.g., Program Analysis Tools, p. 1 Sec. 1: static analysis tools analyzes [reviews] some representation of a program [code]. Code walkthroughs and code inspection are considered as static analysis methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code test execution request of Kurian/Khandalkar by incorporating dynamic analysis comprising statement, branch and path coverage and static analysis comprising code review, inspection and walkthrough, as taught by Program Analysis tools, as Program Analysis Tools would provide the advantage of a means to identifying certain characteristics of the program or the testing. (See Program Analysis Tools, p. 1 par. 1).
Finally, in an analogous art, Moore discloses to:
in response transmit control signals configured to cause one or more computing devices associated with the second code test environment to display a repackaging request for the first set of resources, wherein the re-packing request comprises at least the one or more resource requirements (e.g., Moore, Fig. 1 and associated text, par. [0058]: the computing device 104A-N on which the resource broker agent 102 is deployed; par. [0053]: rules engine 422 may identify when additional computing resources are needed. For example, rules engine 422 may compare the amount of storage space required to complete a task to the available storage resources and may request additional storage if required; par. [0061]: a user of a computing device 104 [second environment] may interact with the resource broker agent 102 by use of the interface module 408 or management console 410. The broker agent 102 may display status information through the interface module 408. For example the resource broker agent 102 may indicate that the agent 102 is brokering additional resources with providers 117A-N and may prompt the user for acceptance of brokering terms; par. [0072]: step 650 may comprise notifying the user regarding the requirement for additional resources 118. Step 650 may comprise prompting the user to approve brokering the additional computing resources; [a package being a set of related items, a set of brokered resources is a package of resources, a set of brokered additional resources is a repackaged set of resources and the prompt for approval is a repackaging request]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second code test environments and repackaging of resources taught by Kurian by incorporating signals to cause the second environment to display a repackaging request for additional resources from the first environment, as taught by Moore, as Moore would provide the advantage of a means for a user to indicate approval or acceptance of the additional resource usage. (See Moore, par. [0072]).

As to claim 3, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses:
 wherein the first code test environment and the second code test environment are associated with the one or more code test environments (e.g., Kurian, Fig. 1 and associated text, par. [0018]: server 104 may represent a server or servers capable of communicating with other elements of system 100 to communicate with cloud server 106 to manage testing resources [any machine or group of machines in figure 1 being an environment]).

As to claim 4, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses:
 wherein the one or more code test environments are associated with one or more user groups, wherein the one or more user groups comprises at least code test administrators, developers, and testers (e.g., Kurian, Fig. 1 and associated text, par. [0015]: embodiments of the invention [which includes one or more test environments, see above] may be publicly accessible as an on-demand service to developers and testers).

As to claim 5, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses wherein an aggregate of the first set of resources, the second set of resources, and the third set of resources meet the one or more resource requirements to execute the code test execution request on the first code test environment (e.g., Kurian, Fig. 3 and associated text, par. [0050]: once flow reaches step 312, the system may have deemed that resources are available to be allocated [see figure, the process loops and as additional resources are needed, they are allocated at step 312. Each increase of resources would include an additional set]).

As to claim 6, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 5 (see rejection of claim 5 above), Kurian further discloses wherein the at least one processor is further configured to: 
determine that the aggregate of the first set of resources, the second set of resources, and the third set of resources do not meet the one or more resource requirements to execute the code test execution request on the first code test environment; (e.g., Kurian, Fig. 3 and associated text, par. [0049]: in resource allocation decision step 310, the system may determine whether testing resources can be allocated. This may involve querying to determine whether resources are available to be allocated. If resources cannot be allocated, flow 300 proceeds to step 320 [see figure, the process loops and as additional resources are needed, they are allocated at step 312. Each increase of resources would include an additional set]) and
the aggregate of the first set of resources, the second set of resources and the third set of resources (see immediately above).
Kurian does not explicitly disclose to generate a notification indicating that the aggregate of the first set of resources, the second set of resources, and the third set of resources do not meet the one or more resource requirements; and transmit control signals configured to cause a computing device of a user to display the notification to the user.  
However, in an analogous art, Moore discloses:
to generate a notification indicating that the aggregate do[es] not meet the one or more resource requirements; (e.g., Moore, Fig. 6 and associated text, par. [0070]: step 630 may comprise evaluating settings to compare the resources required by the task to the resources available [i.e., aggregate of resources]. If additional resources are required [i.e., the available resources do not meet requirements], the flow continues at step 640; par. [0072]: step 650 may comprise notifying the user regarding the requirement for additional resources 118; par. [0061]: a user of a computing device 104 may interact with the resource broker agent 102 by use of the interface module 408 or management console 410; par. [0058]: management console 410 may be adapted for display on a smartphone) and 
transmit control signals configured to cause a computing device of a user to display the notification to the user (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aggregate of the first, second and third set of resources of Kurian by incorporating signals to generating a notification that the aggregate resources do not meet requirements and transmitting control signals to cause a device to display the notification, as taught by Moore, as Moore would provide the advantage of a means for a user to indicate approval or acceptance of the additional resource usage. (See Moore, par. [0072]).

As to claim 7, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 1 (see rejection of claim 1 above), Kurian further discloses:
 wherein the at least one processor may be further configured to continuously monitor, using the code environment state monitoring engine, the one or more code test environments for a change in state of at least one of the one or more code test environments (e.g., Kurian, Fig. 3 and associated text, par. [0051]: step 314 may determine whether a stage of a testing of a project is complete; par. [0052]: in step 316, the system may receive changes to testing characteristics during the testing of a project; par. [0037] discloses logic, algorithms, code and/or other instructions for performing the described functions and operations of system 200 [whatever code elements detect the receipt of changes (which must exist) being the state monitoring engine]).

	As to claim 9, it is a method claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 11, it is a method claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 12, it is a method claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is a method claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a method claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a method claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a computer program product claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Kurian, include: 
a computer program product for automated resource retrieval based on change detection in a technical environment, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus (e.g., Kurian, pars. [0032], [0029]) to (see rejection of claim 1 above)

As to claim 19, it is a computer program product claim having substantially the same limitations as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a computer program product claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 21, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 1 (see rejection of claim 1 above) Kurian further discloses wherein the at least one processor is further configured to:
 determine a third set of resources, wherein the third set of resources comprises one or more additional resources required by the first code test environment to execute the code test execution request; (e.g., Kurian, par. [0042]: system 200 may request that the allocated resources be increased to accommodate the new resource requirements [of the request, see above]; par. [0019]: embodiments of cloud resource allocation server 104 are capable of facilitating on-demand testing by requesting additional computing resources from other components of system 100, such as server 106)
electronically receive, from the one or more computing devices associated with the second code test environment, the one or more additional resources; (see immediately above).
Kurian does not explicitly disclose to transmit control signals configured to cause one or more computing devices associated with the code test second environment to display a request for the one or more additional resources from the first code test environment.
However, in an analogous art, Moore discloses to:
transmit control signals configured to cause one or more computing devices associated with the code test second environment to display a request for the one or more additional resources from the first code test environment (e.g., Moore, Fig. 1 and associated text, par. [0058]: the computing device 104A-N on which the resource broker agent 102 is deployed; par. [0061]: a user of a computing device 104 [second environment] may interact with the resource broker agent 102 by use of the interface module 408 or management console 410. The broker agent 102 may display status information through the interface module 408. For example the resource broker agent 102 may indicate that the agent 102 is brokering additional resources with providers 117A-N [first environment] and may prompt the user for acceptance of brokering terms; par. [0072]: step 650 may comprise notifying the user regarding the requirement for additional resources 118. Step 650 may comprise prompting the user to approve brokering the additional computing resources 118 [also first environment, see figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first and second code test environments of Kurian by incorporating signals to cause the second environment to display a request for additional resources from the first environment, as taught by Moore, as Moore would provide the advantage of a means for a user to indicate approval or acceptance of the additional resource usage. (See Moore, par. [0072]).

As to claim 22, it is a method claim having substantially the same limitations as claim 21. Accordingly, it is rejected for substantially the same reasons.

As to claim 23, it is a computer program product claim having substantially the same limitations as claim 21. Accordingly, it is rejected for substantially the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 2018/0329805) in view of Shimizu (US 2009/0313230) in view of Khandalkar (US 2019/0155715) in view of Program Analysis Tools (“Program Analysis Tools in Software Engineering”) in view of Moore (US 2013/0159376) in further view of Brickhaus et al. (US 2007/0100685) (art of record – hereinafter Brickhaus).

As to claim 8, Kurian/Shimizu/Khandalkar/Program Analysis Tools/Moore discloses the system of claim 1 (see rejection of claim 1 above), and further discloses the one or more resource requirements to execute the code test execution request (see rejection of claim 1 above) but does not explicitly disclose  wherein the at least one processor is further configured to: determine the third set of resources, wherein the third set of resources is a difference between the one or more resource requirements to execute the code test execution request and an aggregate of the first set of resources and the second set of resources.  
However, in an analogous art Brickhaus discloses:
wherein the at least one processor is further configured to: determine the third set of resources, wherein the third set of resources is a difference between the one or more resource requirements and an aggregate of the first set of resources and the second set of resources (e.g., Brickhaus, par. [0067]: the method comprises analyzing available resources [first and second sets of resources] and identifying shortages. The available resource are for existing components, components that have been installed but not deployed and components being installed and any components pending install. The shortages are identified based on differences between the available resources and the resource needs; par. [0068] the method comprises determining if any additional data center components are to be purchased to meet any shortages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the code test execution request requirements and first second and third sets of resources of Kurian by incorporating determining the third set of resources based on a difference between the first and second set of resources and the requirements, as taught by Brickhaus, as Brickhaus would provide the advantage of a means of identifying an amount of resources needed to meet a shortage. (See Brickhaus, pars. [0067-0068]).

As to claim 16, it is a method claim having substantially the same limitations as claim 2. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /TODD AGUILERA/Primary Examiner, Art Unit 2196